DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on August 16, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorn (US Pat. Pub. No. 2019/0380027).

Regarding claim 1, Thorn discloses a method for subscriber identification module (SIM) management for a private mobile network using a private mobile network service on a cloud computing system (see at least paragraph 28 discloses a SIM card database; paragraph 16 discloses 5G network so it inherent to implement in cloud systems), comprising: generating Ki and operator code (OPc) values in the private mobile network service substituting subscriber identification module (SIM) ceremonies for each private mobile network (see at least paragraph 35 discloses SIM card data having BKi and BOPc); exchanging the Ki and OPc values with SIM partners through application programming interface (APIs) (see at least paragraph 42 discloses HNO request and receive the IMSI, associated FKi and associated FOPc), wherein the Ki and OPc values are programmed during manufacturing SIM cards (see at least paragraph 32 discloses manufacturer system may create SIM card); exchanging a transport key to securely exchange SIM secrets with a SIM partner that provides SIM cards (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); receiving a request from a user to establish a private mobile network provided by the cloud computing system (see at least paragraph 27-28), wherein the request identifies the SIM partner for providing the SIM cards for devices to use on the private mobile network (see at least paragraph 30 implicitly discloses that the request includes the identifier); receiving, from the SIM partner, encrypted SIM operations details for each SIM profile of the SIM cards for use with the private mobile network (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); decrypting the encrypted SIM operations details using the transport key (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); and securely storing the SIM operations details for each SIM profile for use with the private mobile network (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format; the HNO stores the FKi, FOPc and the IMSI to a SIM card database).
Regarding claim 2, Thorn discloses securely transmitting the SIM operations details to a packet core partner for use with the private mobile network (see at least paragraph 50-51).
Regarding claim 3, Thorn discloses the packet core partner stores the SIM operations details for the private mobile network and performs an authentication of devices trying to access the private mobile network using the SIM operation details (see at least paragraph 50-51).
Regarding claim 4, Thorn discloses the SIM operations details include an international mobile subscriber identity (IMSI) values and integrated circuit card identifier (ICCID) values for the SIM cards (see at least paragraph 24 and 35).
Regarding claim 5, Thorn discloses the SIM operations details further include for each SIM profile of the SIM cards, the Ki value and the OPc value (see at least paragraph 50-51).
Regarding claim 6, Thorn discloses the request further includes an identification of one or more of international mobile subscriber identity (IMSI) values for the SIM cards, a public land mobile network (PLMN) for the private mobile network, one or more locations for the private mobile network, or a network name for the private mobile network (see at least paragraph 16 and 28).
Regarding claim 7, Thorn discloses performing one or more conflict checks to verify that the IMSI values or the PLMN are not already in use by other networks in the cloud computing system (see at least paragraph 16 and 28)
Regarding claim 8, Thorn discloses the SIM provider is one of a plurality of SIM partners associated with the cloud computing system (see at least paragraph 16 and 28).
Regarding claim 9, Thorn discloses providing a service key for the private mobile network, wherein the service key identifies the private mobile network and the service key is provided to the SIM provider when purchasing the SIM cards (see at least paragraph 16 and 28).
Regarding claim 10, Thorn discloses the SIM secrets include a combination of the OPc values and the Ki values (see at least paragraph 50-51).
Regarding claim 11, Thorn discloses a device, comprising: one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to: generate Ki and operator code (OPc) values in a private mobile network service substituting subscriber identification module (SIM) ceremonies for each private mobile network  (see at least paragraph 35 discloses SIM card data having BKi and BOPc); exchange the Ki and OPc values with a SIM partner through application programming interfaces (APIs) (see at least paragraph 42 discloses HNO request and receive the IMSI, associated FKi and associated FOPc), wherein the Ki and OPc values are programmed during manufacturing subscriber identification module (SIM) cards (see at least paragraph 32 discloses manufacturer system may create SIM card); exchange a transport key to securely exchange SIM secrets with the subscriber SIM partner that provides SIM cards (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); receive a request from a user to establish a private mobile network provided by a cloud computing system (see at least paragraph 27-28), wherein the request identifies the SIM partner for providing the SIM cards for devices to use on the private mobile network (see at least paragraph 30 implicitly discloses that the request includes the identifier); receive, from the SIM partner, encrypted SIM operations details for each SIM profile of the SIM cards for use with the private mobile network (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); decrypt the encrypted SIM operations details using the transport key (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); and securely store the SIM operations details for each SIM profile for use with the private mobile network (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format; the HNO stores the FKi, FOPc and the IMSI to a SIM card database).
Regarding claim 12-18, see above rejection of claim 2-7 and 9.
Regarding claim 19, Thorn discloses a method for integrating SIM partners for private mobile networks to use with a cloud computing system, comprising: establishing an interface for communicating with a plurality of SIM partners using a private mobile network service (see at least paragraph 28 discloses a SIM card database; paragraph 16 discloses 5G network so it inherent to implement in cloud systems); exchanging with each SIM partner of the plurality of SIM partners Ki values, operator code (OPc) values, and a transport key unique to the SIM partner (see at least paragraph 42 discloses HNO request and receive the IMSI, associated FKi and associated FOPc), wherein the transport key is used to encrypt communications between the private mobile network service and the SIM partners (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); receiving a request from a user to establish a private mobile network provided by the cloud computing system (see at least paragraph 27-28), wherein the request identifies a SIM partner of the plurality of SIM partners for providing SIM cards for use with the private mobile network (see at least paragraph 30 implicitly discloses that the request includes the identifier); providing to the user a service key for the private mobile network to use when purchasing the SIM cards from the SIM partner, wherein the service key uniquely identifies the private mobile network (see at least paragraph 60 discloses the IMSI stored by the SIM card); receiving, from the SIM partner in response to the purchase of the SIM cards, encrypted SIM operations details for each SIM profile of the SIM cards for use with the private mobile network (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); decrypting the encrypted SIM operations details using the transport key (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format); and securely storing the SIM operations details for each SIM profile for use with the private mobile network (see at least paragraph 50 discloses FKi and FOPc provided to the HNO in an encrypted format; the HNO stores the FKi, FOPc and the IMSI to a SIM card database).
Regarding claim 20, Thorn discloses the interface is a SIM partner application programming interface (see at least paragraph 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Li et al (US Pat. Pub. No. 2019/0373471) directed toward server trust evaluation based authentication.
Prabdial et al (US Pat. Pub. No. 2017/0099601) directed toward identity module with interchangeable unique identifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642